ACCEPTED
                                                                                     14-15-00613-cv
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               7/31/2015 8:42:54 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                              NO. 2014-61155

CALVIN HEARNE and BEVERLY             §     IN THE DISTRICT COURT
                                                             FILED INOF
HEARNE                                §                   14th COURT OF APPEALS
                                      §                      HOUSTON, TEXAS
vs.                                   §     HARRIS        7/31/2015
                                                      COUNTY,       8:42:54 AM
                                                                TEXAS
                                      §                   CHRISTOPHER A. PRINE
                                                                   Clerk
KHERA INTEREST, INC.                  §     234TH JUDICIAL DISTRICT

                         NOTICE OF APPEAL

TO THE COURT:

      Plaintiffs, Calvin Hearne and Beverly Hearne, hereby give notice of

their desire to appeal the final judgment signed on or about April 21, 2015,

by the 234th Judicial District Court of Harris County, Texas, in cause

number 2014-6155, styled Calvin Hearne and Beverly Hearne v. Khera

Interest, Inc.

      Appeal is hereby taken to either the First or Fourteenth Courts of

Appeals in Harris County, Texas.

      This notice is filed by plaintiffs, Calvin Hearne and Beverly Hearne.

Dated: July 16, 2015.

                                            Respectfully submitted,

                                            /s/Timothy A. Hootman
                                            Timothy A. Hootman
                                            SBN 09965450
                                            2402 Pease St
                                            Houston, TX 77003
                                            713.247.9548; 713.583.9523 (f)
                                            Email: thootman2000@yahoo.com
                                            ATTORNEY FOR PLAINTIFFS,
                                            CALVIN HEARNE AND BEVERLY
                                            HEARNE

                                     1
                         Certificate of Service

      I hereby certify that I have served the forgoing document upon the

attorneys of record for defendant Khera Interest, Inc. by electronic service

on this day.


Date: July 16, 2015

                                            /s/Timothy A. Hootman
                                            Timothy A. Hootman




                                     2